Order, Supreme Court, New York County (Joan B. Lobis, J), entered August 13, 2008, which, after a nonjury trial, awarded plaintiff mother primary residential custody of the subject child, as well as final decision-making over, inter alia, educational and health issues, awarded defendant father final decision-making authority over, inter alia, the selection of the subject child’s summer camp, prohibited the mother from enrolling the child *409in a religious day school, secular private school or boarding school without the father’s prior written consent, and issued a comprehensive parental access schedule, unanimously affirmed, without costs.
In the totality of the circumstances, the arrangement crafted by the court was in the child’s best interests and has a sound and substantial basis in the record (see Eschbach v Eschbach, 56 NY2d 167 [1982]). Despite the parents’ intolerance for each other, the division of authority between the parents was appropriate to maintain the respective roles of each parent in the child’s life (see Mars v Mars, 286 AD2d 201 [2001]). The court considered the appropriate factors in reaching its determination, including the mother’s role as the child’s primary caregiver, the strengths and weaknesses of both parents, the child’s need for nurturing, guidance and the meaningful involvement of both parents, and the fact that the father had placed his own needs above the child’s best interests. The court also properly set the terms of the comprehensive access schedule between the parties, considering the child’s interest in the fullest possible healthy relationship with both parents (see Weiss v Weiss, 52 NY2d 170 [1981]).
Contrary to the father’s claim on appeal, the trial court’s evidentiary rulings were not improper. The record demonstrates, in this acrimonious custody trial, that the court providently limited cumulative proffered witnesses and evidence (see Feldsberg v Nitschke, 49 NY2d 636 [1980]). Concur—Gonzalez, P.J., Sweeny, Acosta, Renwick and Román, JJ.